Citation Nr: 0009119	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-20 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for pain and weakness of the right arm as 
a result of surgery performed at a Department of Veterans 
Affairs (VA) facility in October 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  The veteran's claim 
initially encompassed spine and left arm disabilities 
allegedly incurred as a result of multiple surgeries, but, in 
his July 1997 Substantive Appeal, he clarified that the issue 
on appeal was to be limited to right arm disability as a 
result of VA surgery in October 1993.  The Board remanded 
this case to the RO for further development in September 
1998, and this case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record, as a whole, does not show that 
the veteran's right arm disability is causally related to 
surgery at a VA facility in October 1993.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for pain and weakness of the right arm as 
a result of surgery performed at a VA facility in October 
1993 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In other words, this claim is 
plausible and capable of substantiation.  The Board also 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
no further assistance to the veteran is necessary in order to 
fulfill the VA's duty to assist him with the development of 
facts pertinent to his claim.  Id.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997.  
However, for claims filed prior to October 1, 1997, as here, 
a claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 513 U.S. 
115 (1994); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1999).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(1999).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

In this case, the veteran has asserted that, as a result of 
cervical spine surgery performed at the Minneapolis, 
Minnesota VA Medical Center (VAMC) in October 1993, he 
incurred additional right arm disability, including pain and 
weakness.  These contentions are reflected in the testimony 
from the veteran's July 1997 VA hearing and in his July 1997 
Substantive Appeal.

The Board has reviewed the claims file and observes that, in 
October 1993, the veteran was admitted to the Minneapolis 
VAMC with complaints of severe left neck and arm pain after 
lifting weights, and a history of previous cervical spine 
surgery in the 1980s was noted.  A computerized tomography 
(CT) scan/myelogram revealed foraminal stenosis at C4-C5 and 
C5-C6.  The veteran subsequently underwent a two-level 
foraminotomy at C4-C5 and C5-C6 on the left side.  He was 
noted to have tolerated this procedure well and to have been 
able to move all of his extremities well to command after the 
procedure.  The discharge report indicates no change in the 
veteran's "weakness," and his doctors recommended follow-up 
treatment in approximately six weeks.  

Subsequent VA treatment revealed no right arm abnormalities 
until February 1994, when the veteran complained of right 
hand paresthesias and decreased strength.  An April 1994 
electromyograph (EMG) revealed bilateral ulnar sensory 
neuropathies, which were noted to be non-localizing and of 
questionable clinical significance. 

In August 1997, the veteran underwent a pair of VA 
examinations.  The report of the neurological examination 
from that date contains an opinion that the veteran's 
bilateral impingement syndrome was not related to his 
cervical spine surgery and that his right upper extremity 
disability was not a direct result of any previous surgeries.  
Rather, the right upper extremity disability represented the 
ongoing progression of the veteran's preexisting shoulder 
impingement, along with his failure to exercise his arms and 
shoulders in a proper manner.  The second examination report 
contains a diagnosis of degenerative arthritis with 
impingement of the right shoulder, and the examiner noted 
that there was no evidence that the veteran's right arm 
symptoms were related to his surgical procedures.  This 
examiner related the veteran's right arm symptoms to his 
degenerative arthritis of the shoulder joints.

A February 1998 magnetic resonance imaging study (MRI) of the 
right upper extremity revealed a complete tear of the 
supraspinatus tendon, with superior subluxation of the 
humeral head, narrowing of the subacromial space, a small 
effusion, fatty atrophy of the deltoid and subscapularis 
muscles, and acromioclavicular arthropathy.  Also, x-rays of 
the right shoulder from that date revealed increased superior 
subluxation of the humerus, a widening acromioclavicular 
joint, an inferior distal clavicular spur, a laterally 
truncated acromion, and a sclerotic bicipital groove of 
uncertain significance.

In an April 1998 statement, a VA doctor who had been treating 
the veteran for progressive weakness of the shoulders over 
the past few years opined that the weakness of his shoulders 
could be related to progression of the underlying arthritis, 
scar tissue formed after his surgical procedure, or nerve 
root irritation associated with the surgery.  This doctor 
also indicated that the veteran's shoulder weakness could be 
attributed to his past surgeries, as this weakness had 
progressed since 1985 in the distribution of the muscles 
innervated by the nerves at the level of those past surgeries 
and had resulted in rotator cuff weakness and a subsequent 
rupture.

Also, in an April 1998 statement, Gregory E. Eastlund, D.C., 
noted that he had reviewed the veteran's records from the 
Minneapolis VAMC and opined that, while the veteran's 
cervical spine arthritis might be partially involved, there 
was "a high degree of likelihood" that the scar tissue and 
nerve irritation caused by his surgeries had caused his 
present nerve and muscle pathologies.  In this regard, Dr. 
Eastlund noted that both the nerves and the muscles 
innervated by those nerves had shown progressive degeneration 
since the veteran's surgeries began.  Also, Dr. Eastlund 
indicated that the resulting weakness and atrophy in the 
supraspinatus muscle most likely led to its inevitable 
rupture.   In a second statement, dated in December 1998, Dr. 
Eastlund indicated that he had first treated the veteran, for 
a low back disorder, in November 1994.  

In February 1999, following the Board's September 1998 
remand, the veteran underwent two further VA examinations.  
Both of the veteran's examiners conducted comprehensive 
physical examinations, with range of motion studies.

The report of the veteran's February 1999 VA neurological 
examination reflects that the veteran had difficulty with the 
right shoulder in that he could not elevate his arm overhead, 
except when lying in the supine position on the examination 
table.  The examiner found that the veteran's cervical spine 
operations were in no way related to this condition, as 
suggested by Dr. Eastlund, although the examiner also found 
that fuller attention should be directed to the "definite 
aberration" in the elevating mechanism of the right 
shoulder" and that surgical repair might be warranted.  In a 
May 1999 addendum, the examiner reaffirmed his conclusion 
that the severity of the degenerative changes in the 
veteran's cervical spine, rather than any consequences of the 
1993 surgery, were responsible for his right arm disability.

The veteran also underwent a VA orthopedic examination in 
February 1999, which revealed marked cervical vertebral 
degeneration, with bilateral arm involvement, and some 
arthritis in both shoulders.  The examiner noted that he had 
reviewed the claims file and found that the veteran's right 
arm weakness began several months after the October 1993 
cervical spine surgery and was due to his degenerative 
cervical vertebrae disease and not to the surgery.  In a May 
1999 addendum, this examiner noted that he had reviewed the 
April 1998 letter from the noted VA doctor and Dr. Eastlund's 
initial statement, but he maintained that the veteran's 
degenerative changes of the cervical spine, rather than the 
1993 surgery, were responsible for his right arm symptoms.  

The claims file also includes the report of an MRI conducted 
at a private facility in November 1999.  This report includes 
a description of the extent of the veteran's current right 
shoulder disability but contains no information regarding its 
etiology.  Additionally, in a January 2000 statement, Thomas 
H. McPartlin, M.D., noted that the veteran's "symptoms" had 
worsened since his C5-C6 laminectomy and that he had some 
localized fibrosis secondary to the surgery that "could be 
contributing to this."

In this case, the veteran's contentions are supported by the 
April 1998 statement from the noted VA doctor, the April 1998 
statement from Dr. Eastlund, and Dr. McPartlin's January 2000 
statement.  However, the April 1998 VA statement and Dr. 
McPartlin's statement suggest only a possibility, rather than 
a likelihood, of a causal link between the veteran's right 
arm symptoms and his October 1993 cervical spine surgery.  
The April 1998 statement from Dr. Eastlund is somewhat more 
definite in nature, as Dr. Eastlund suggested "a high degree 
of likelihood" that the scar tissue and nerve irritation 
resulting from the veteran's surgeries caused his current 
nerve and muscle pathologies and that the resulting weakness 
and atrophy in the supraspinatus muscle "most likely" led 
to its inevitable rupture. 

Nonetheless, the veteran has been examined by four VA 
examiners, all of whom stated, in terms even more definite 
than those used by Dr. Eastlund in his April 1998 statement, 
that the veteran's right arm symptoms were not caused by his 
October 1993 surgery but instead represented a natural 
progression of his cervical spine and right shoulder 
degenerative changes.  The February 1999 VA examination 
reports reflect that the veteran's examiners reviewed the 
pertinent medical records, including Dr. Eastlund's opinion, 
and both examiners indicated that Dr. Eastlund's opinion was 
not sufficiently persuasive to change their conclusions.  The 
Board would point out that the examiners' conclusions appear 
to be supported by the fact that the veteran was not treated 
for any right upper extremity symptoms for approximately four 
months following his October 1993 surgery, and no treatment 
provider suggested a link between any right upper extremity 
disability and the 1993 surgery until more than four years 
following the surgery.

While the Board finds that the April 1998 opinion of Dr. 
Eastlund has significant probative value, the length of time 
between the veteran's October 1993 surgery and his first 
complaints of right upper extremity symptomatology, the 
comprehensiveness of the 1999 VA examinations, the definite 
nature of the opinions of the examiners who conducted those 
examinations, and the fact that both examiners considered Dr. 
Eastlund's opinion in reaching their conclusions indicate 
that the reports of the 1999 VA examinations have even 
greater probative value than Dr. Eastlund's opinion.  As 
such, the Board attaches more weight to the identical 
conclusions of the VA examiners who examined the veteran in 
1999 than to Dr. Eastlund's opinion.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  As such, the Board finds that the medical 
evidence of record, taken as a whole, does not support the 
veteran's argument that his current right shoulder disability 
is attributable to his October 1993 VA surgery.

The only other evidence of record in support of the veteran's 
claim is his own lay opinion, described above.  However, the 
Board would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred 
additional right arm disability as a result of surgery at a 
VA facility in October 1993.  Therefore, the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for this disability must be denied.  In 
reaching this conclusion, the Board has considered the 
doctrine of reasonable doubt, as set forth in 38 U.S.C.A. 
§ 5107(b) (West 1991).  However, as the preponderance of the 
evidence is against the veteran's claim, this doctrine is not 
for application in the present case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1999).


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for pain and weakness of the 
right arm as a result of surgery performed at a VA facility 
in October 1993 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

